DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for international priority under 35 U.S.C. 120 and 35 U.S.C. 363. The certified copy has been filed in PCT Application No. PCT/KR2018/015369, filed on December 6, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Amendment to the claims filed on January 12, 2022, claims 1-20 are pending. Claims 2, 4, 5, 7, 9 and 10 are amended to remove multiple dependencies. New claims 12-20 are added. 

As a result of the Amendment to the Specification, page 6, line 16 is amended to reflect the descriptions of the Figures from 2A to 7. This amendment is accepted. 


Drawings
The following is a quotation of MPEP 1.84—Standards for Drawings. 
l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.

The drawings are objected to because Figs. 1, 11, 12A, 12B and 13 contain blurry labels that cause elements within the block diagrams and the flow chart of Fig. 13 to be unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific embodiments of the claimed “connected device” must be shown and labeled in Figs. 1, 11, 12A/12B (such as “TV”, “air conditioner” , “Refrigerator”, “Speaker”, “Light” etc.) or the feature(s) canceled from the claim(s).  No new matter should be entered.  One suggestion is to label the above such as 900-1, 900-2, etc. which is consistent with the genus “control target” 900 or “external device” as shown in Fig. 1 and Detailed Description [0062-0063].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misra et al., United States Patent No. US 10,241,588 B1. 

Regarding claim 1, Misra discloses a touch interface device (Fig. 1, Fig. 9) comprising: 
a touch recognition unit configured to recognize a figure touched and drawn on a touchscreen (See also Fig. 3A-3B, S305, Column 6, lines 10-65,“ Embodiments may receive an indication from the user of the bounding box around an electronic device in many ways. In one embodiment, a user interface receives input of a bounding box by detecting finger taps on two locations of a user's mobile device touch screen.”  bounding box, and Fig. 9); and 
a controller configured to generate a corresponding control signal based on attribute information including a shape and a size of each figure recognized through the touch recognition unit and relative position information about figures (Fig. 3, Detailed Description, Column 6, lines 10-65, “In one embodiment, a user interface receives input of a bounding box by detecting finger taps on two locations of a user's mobile device touch screen. The computer system forms a bounding box using the two locations as corners of a rectangular bounding box. For example, two taps might be detected and used as the upper left and lower right corners of a bounding box. In another embodiment, a user interface may receive input of a bounding box by detecting four finger taps on four locations of the user's mobile device touch screen”), 
wherein, when the recognized figure is a partition figure including a line or a surface, the controller divides a space on the touchscreen into a plurality of spaces depending on a shape of the line or the surface and generates a control signal corresponding to a position of a figure, which is drawn before or after the partition figure is drawn, in the plurality of spaces (Figs. 3A-3B, S312/313/314; Figs 8- 10, bounding box, #901; See also Detailed Description, Column 5, lines 20-55, “The computer system may perform a look up of a data structure, such as a database or table, that stores coordinates of electronic devices in the room or scene. The computer system may compare the coordinates of the electronic devices in the data structure with the coordinates that the user is indicating, such as by pointing, to find the nearest electronic device to the indicated coordinates. In some embodiments, the coordinates that the user is pointing at may match coordinates of an electronic device exactly, and, in other embodiments, the coordinates may be close but not match exactly. The computer system may find nearby electronic devices that have coordinates that are near but do not exactly match the coordinates that the user is pointing at. The electronic devices may optionally be stored using a spatial database that allows fast lookup based on coordinates, such as an R-tree or quadtree. When the computer system identifies an electronic device matching the location where the user is pointing, then the computer system may then transmit a signal to control said electronic device” ).  

Regarding claim 2, Misra further discloses wherein the attribute information includes at least one of: 
information on a direction from a first touched point to an end point when each figure is drawn (Fig. 3A-3B, Detailed Description Column 6, lines 10-65),
information on a thickness of a touch line for drawing each figure, 
information on pressure intensity of the touch line,
 information on touch acceleration, information on a number of broken points of the figure,
 and information on a time interval at which the figures are input.  

Regarding claim 3, Misra discloses wherein the relative position information includes a number of intersections at which the two or more figures overlap (Figs. 3A-3B, S312/313/314; Figs 8- 10, bounding box, #901; See also Detailed Description, Column 5, lines 20-55, “The computer system may perform a look up of a data structure, such as a database or table, that stores coordinates of electronic devices in the room or scene. The computer system may compare the coordinates of the electronic devices in the data structure with the coordinates that the user is indicating, such as by pointing, to find the nearest electronic device to the indicated coordinates. In some embodiments, the coordinates that the user is pointing at may match coordinates of an electronic device exactly, and, in other embodiments, the coordinates may be close but not match exactly. The computer system may find nearby electronic devices that have coordinates that are near but do not exactly match the coordinates that the user is pointing at. The electronic devices may optionally be stored using a spatial database that allows fast lookup based on coordinates, such as an R-tree or quadtree. When the computer system identifies an electronic device matching the location where the user is pointing, then the computer system may then transmit a signal to control said electronic device”).  

	Regarding claim 8, Misra discloses a touch interface device, further comprising: 
a wireless communication unit configured to wirelessly transmit the control signal to a corresponding external device and to control the external device when the control signal corresponds to an operation signal of the external device connected to the touch interface device (Fig. 1, network, #102; Detailed Description, Column 4, lines 40-55, “Hardware sensor device 101 may collect sensor data such as video by using a video camera. Hardware sensor device 101 may capture additional or alternative data using stereo cameras, depth sensors, or other inputs. The hardware sensor device 101 may be connected to network 102. The network 102 may be, for example, a local network, intranet, wide-area network, Internet, wireless network, wired network, Wi-Fi, Bluetooth, or other networks. Electronic devices 103 connected to the network 102 may be controlled according to gestures captured and detected in video by the hardware sensor device 101. Gestures may be detected by processes performed on the hardware sensor device 101 or on other computer systems”; See also Misra claim 1, “…capturing video with a video camera on a stationary hardware sensor device, the hardware sensor device being separate from the mobile device and communicably connected to the mobile device by a wireless connection”).

Regarding claim 9, Misra further discloses wherein the wireless communication unit: uses at least one communication method of Wi-Fi, NFC, Bluetooth, or infrared rays, determines a method of communicating with an external device corresponding to the control signal, and wirelessly transmits the control signal using a corresponding communication method e (Fig. 1, network, #102; electronic device, #103; Detailed Description, Column 4, lines 40-55).  

Regarding claim 10, Misra further discloses wherein, when connected to one or more other external devices and connected to the hub external device for functioning as a hub, the wireless communication unit wirelessly transmits the control signal to the hub external devices and makes the hub external device transmit the control signal to another device  (Fig. 1, network, #102; Detailed Description, Column 4, lines 40-55, “Hardware sensor device 101 may collect sensor data such as video by using a video camera. Hardware sensor device 101 may capture additional or alternative data using stereo cameras, depth sensors, or other inputs. The hardware sensor device 101 may be connected to network 102. The network 102 may be, for example, a local network, intranet, wide-area network, Internet, wireless network, wired network, Wi-Fi, Bluetooth, or other networks. Electronic devices 103 connected to the network 102 may be controlled according to gestures captured and detected in video by the hardware sensor device 101. Gestures may be detected by processes performed on the hardware sensor device 101 or on other computer systems”; See also Misra claim 1, “…capturing video with a video camera on a stationary hardware sensor device, the hardware sensor device being separate from the mobile device and communicably connected to the mobile device by a wireless connection”; wireless communication goes from mobile device to hardware sensor device to electronic device through network).  

Regarding claim 11, Misra discloses a method of controlling a touch interface device (Figs. 1, 2-3, 9), the method comprising the functional elements of claim 1. Thus, claim 11 is rejected under the same reasoning as claim 1. 

Regarding claim 20, this is met by the rejection to claim 10. 













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4,7, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Kim et al., United States Patent Application Publication No. US 2016/0148417. 

Regarding claim 4, Misra discloses every element but does not disclose a touch interface device further comprising: Page 3 of 8Application No. 17/311,337Preliminary AmendmentAttorney Docket Number M2523.10492US01 an unlocking unit configured to unlock a connected device when the touch interface device is connected to a device having a locking function or a device including a locking device and the control signal generated by the controller matches unlocking information. 
Kim, in a similar field of endeavor, touch interface device further (Kim, Abstract. Fig. 1, Detailed Description, [0057]) comprising: 
an unlocking unit configured to unlock a connected device when the touch interface device is connected to a device having a locking function or a device including a locking device and the control signal generated by the controller matches unlocking information (Fig. 4-7; Detailed Description, [0215-0218], “In another example, the disaster map module 725 may obtain information about a server capable of providing a disaster service (e.g., an IP address, domain information, connectivity information, and authentication information of a disaster service server) from nearby broadcasting information related to the disaster service. The disaster map module 725 may send a request for the data to the disaster service server. …The disaster map module 725 determines whether the electronic device is authorized to control the disaster-preventing object under the disaster situation, and requests control information regarding the disaster-preventing object based on the determination. The disaster map module 725 provides a control interface for the disaster-preventing object based on the control information.”).
It would have been obvious to one of ordinary skill in the art to have modified the touch interface device of Misra to include the teachings of Kim in such a way to provide an unlocking unit configured to unlock a connected device when the touch interface device is connected to a device having a locking function or a device including a locking device and the control signal generated by the controller matches unlocking information. The motivation to combine these arts is to add a security function necessary for user authentication (see Kim, Detailed Description, [0091]). The fact that both Misra and Kim disclose touch interface devices controlling other connected devices makes this combination more easily implemented. 







Regarding claim 7, Misra in combination with Kim disclose every element of claim 4, and Kim further discloses, wherein: the touch interface further comprises
a fingerprint recognition unit configured to recognize a user fingerprint touched on the touchscreen (Detailed Description, [0074], “Additionally or alternatively, the sensor module 240 may include an E-nose sensor (not shown), an Electromyography (EMG) sensor (not shown), an Electroencephalogram (EEG) sensor (not shown), an Electrocardiogram (ECG) sensor (not shown), or a fingerprint sensor. The sensor module 240 may further include a control circuit for controlling at least one sensor included therein. In some embodiment, the electronic device 201 may further include a processor configured to control the sensor module 240 as part of or separately from the processor 210, to control the sensor module 240 during a sleep state of the processor 210.”); and 
the unlocking unit unlocks the connected device when a control signal generated by the controller matches unlocking information and the user fingerprint information recognized during a procedure of drawing a figure on the touchscreen matches preregistered fingerprint information (Detailed Description, [0091]; Detailed Description, [0215-0218]).  

It would have been further obvious to one of ordinary skill in the art to have modified the touch interface of Misra and Kim to further include Kim’s fingerprint recognition unit, in such a way to provide  a fingerprint recognition unit configured to recognize a user fingerprint touched on the touchscreen and the unlocking unit unlocks the connected device when a control signal generated by the controller matches unlocking information and the user fingerprint information recognized during a procedure of drawing a figure on the touchscreen matches preregistered fingerprint information. The motivation to combine these arts is to add a security function necessary for user authentication (see Kim, Detailed Description, [0091]). The fact that both Misra and Kim disclose touch interface devices controlling other connected devices makes this combination more easily implemented. 

	Regarding claim 12, this is met by the rejection to claim 4 with the combination of Misra and Kim. 
	Regarding claim 15, this is met by the rejection to claim 7 with the combination of Misra and Kim.
	Regarding claim 16, this is met by the rejection to claim 4 with the combination of Misra and Kim. 
	Regarding claim 19, this is met by the rejection to claim 7 with the combination of Misra and Kim.
Claim 5, 6, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Kim, further in view of Yim et al., United States Patent Application Publication No. US 2017/0177213 A1. 

Regarding claim 5, Misra in combination with Kim discloses every element of claim 4 but does not explicitly disclose wherein: 
the controller determines whether one figure or a figure formed by combining two continuous figures corresponds to a shape of a number among a plurality of figures touched and drawn on the touchscreen, and in a case of a shape of a number as a determination result, the controller generates a corresponding control signal depending on determined information of at least two numbers.  


Yim, in a similar field of endeavor, discloses a touch interface device that provides the suggestion of wherein: 
the controller determines whether one figure or a figure formed by combining two continuous figures corresponds to a shape of a number among a plurality of figures touched and drawn on the touchscreen, and in a case of a shape of a number as a determination result, the controller generates a corresponding control signal depending on determined information of at least two numbers (See Yim. Fig. 5, Detailed Description, [0240-0246], “For example, as illustrated in (a) and (b) of FIG. 5, a preset pattern may be formed by a plurality of touch inputs, based on a password “3142,” and accordingly a plurality of unlock commands may be defined. More specifically, a plurality of unlock commands may be generated by the same number (e.g., 4) of touch inputs, and the same virtual pattern (e.g., {circle around (1)}.fwdarw.{circle around (2)}.fwdarw.{circle around (3)}.fwdarw.{circle around (4)}) may be formed by sequentially connecting touch points of a plurality of touch inputs but at least one of a size and an applied point of the same virtual pattern may be different. That is, that the virtual pattern is the same indicates that a form or shape of the operation pattern is the same.”).  

It would have been obvious to one of ordinary skill in the art to have modified the controller within the combination of Misra and Kim to include the suggestions of Yim in such a way to determine whether one figure or a figure formed by combining two continuous figures corresponds to a shape of a number among a plurality of figures touched and drawn on the touchscreen, and in a case of a shape of a number as a determination result, the controller generates a corresponding control signal depending on determined information of at least two numbers. The motivation to combine these arts is to provide an unlock command of the display unit based on a touch input, which adds security and authentication alongside user convenience (See Yim, Abstract, Summary, [0007-0036]). The fact that Yim also relates to security functions within connected devices, same as Misra and Kim, makes this combination more easily implemented. 

Regarding claim 6, Misra in combination with Kim and Yim disclose or suggest every element of claim 5, and Yim further discloses wherein the controller unlocks the connected device when the determined information on at least two numbers, information on order in which numbers are drawn, and relative position information about the numbers match a preset password release condition (See Fig. 5, Derailed Description, [0240-0246], “Meanwhile, the plurality of unlock commands includes a plurality of touch inputs forming operation patterns in different sizes. That is, the plurality of unlock commands include different touch inputs forming the same operation pattern, which is generated in different sizes by connecting touch points. The plurality of unlock commands include a first unlock command and a second unlock command. The first unlock command may correspond to a plurality of touch inputs forming the operation pattern in a first size, and the second unlock command may correspond to a plurality of touch inputs forming the operation pattern in a second size different from the first size.”).  
It would have been further obvious to one of ordinary skill in the art to have modified the controller within the combination of Misra, Kim and Yim to include the teachings of Yim in such a way to adapt the controller to unlock the connected device when the determined information on at least two numbers, information on order in which numbers are drawn, and relative position information about the numbers match a preset password release condition. The motivation to combine these arts and make this modification is to add security and authentication while providing a user interface that is intuitive and simple (See Yim, Summary, [00007-0036], Detailed Description, [0240-0246], “The controller 180 can unlock the lock state as long as an operation pattern formed the same as a preset pattern in view of the number of touch inputs and a shape. That is, the mobile terminal according to the present invention can provide the user with a user interface environment, which is more intuitive and relatively simple.”). 

Regarding claim 13, this is met by the rejection to claim 5 with the combination of Misra, Kim and Yim. 

Regarding claim 14, this is met by the rejection to claim 6 with the combination of Misra, Kim and Yim. 

Regarding claim 17, this is met by the rejection to claim 5 with the combination of Misra, Kim and Yim. 

Regarding claim 18, this is met by the rejection to claim 6 with the combination of Misra, Kim and Yim. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626